 Case 13-90942       Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15       Desc Main
                                  Document     Page 1 of 18


                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

IN RE:                                         )         Chapter 11
                                               )
EARL GAUDIO & SON, INC.,                       )         Case No. 13-90942
                                               )
                      Debtor.                  )

           JOINT CONSOLIDATED OBJECTION TO THE FOURTH
       AND FINAL FEE APPLICATIONS OF ICE MILLER LLP, COUNSEL
    FOR DEBTOR, AND FIRST MIDWEST BANK, CUSTODIAN FOR DEBTOR

         The Official Committee of Unsecured Creditors (“Committee”), by counsel James

E. Rossow Jr., and the United States of America, on behalf of the Small Business

Administration (“SBA”), by John C. Milhiser, United States Attorney for the Central

District of Illinois and Special Assistant United States Attorney Kate R. O’Loughlin,

respectfully submit this consolidated objection to the Fourth and Final Fee Applications

of First Midwest Bank, Custodian for the Debtor, (“FMB”) [Doc 881] and Ice Miller,

LLP, Counsel for Debtor (“Ice Miller”) [Doc 880].

                                     INTRODUCTION

         Substantial portions of FMB and Ice Miller’s final fee applications seek to explain

errors and omissions in their prior interim fee applications. FMB and Ice Miller state

they are not seeking reconsideration of the Court’s prior orders on their interim fee

applications, and that they are not asking the Court to award them more than the

previously awarded amounts for the first, second, and third interim fee application

periods. In light of these concessions (a point negotiated by the parties), the Committee

and SBA do not respond to FMB and Ice Miller’s arguments and assertions about those
 Case 13-90942      Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15           Desc Main
                                 Document     Page 2 of 18


prior interim fee applications, except to note that FMB and Ice Miller both concede

misstatements and errors in their prior fee applications. Those errors resulted, among

other things, in FMB paying Ice Miller $120,629.61 for fees and expenses in excess of the

amounts authorized by the Court’s July 10, 2018 Opinion related to FMB and Ice Miller’s

second and third fee applications (“Fee Opinion”) [Doc 796]. Ice Miller’s Final Fee

Application ¶¶ 12-13. Ice Miller has not refunded that overpayment to the estate, and

prior to filing its Fourth and Final Fee Application, did not directly raise the

overpayment to the U.S. Trustee, Committee or SBA. However, as Ice Miller notes, the

payment was included in Debtor’s December 2015 Monthly Operating Report [Doc

441]. FMB also concedes that it overbilled the estate by $5,390.97 for fees and costs

during the first interim fee period.

                                       ARGUMENT

   I.      The Court should reduce Ice Miller’s $146,239.52 in requested fees and
           costs for drafting plans, a disclosure statement and an agreed confirmation
           order.

        The bulk of Ice Miller’s fourth interim fee request, $146,239.52 in fees and

expenses, is for time spent negotiating and drafting two plans, a disclosure statement

and the agreed confirmation order. One major sticking point in the Debtor’s First

Amended Plan was the amount of the proposed payment to unsecured creditors.

Counsel for the Committee, SBA, and the U.S. Trustee repeatedly asked FMB and Ice

Miller to account for all estate funds, and to provide the accurate financial condition of

the estate so the parties could estimate a reasonable payment for unsecured creditors.

During these negotiations, the $120,629.61 overpayment made to Ice Miller was not

                                              2
 Case 13-90942     Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15       Desc Main
                                Document     Page 3 of 18


disclosed. It is unclear when Ice Miller discovered the mistake. In any case, the

undisclosed $120,629.61 overpayment prolonged and unnecessarily complicated the

parties’ negotiations to resolve this case. If interested parties had known there was an

additional $120,629.61 available for unsecured creditors, it would have simplified

negotiations.

      Knowledge and disclosure of the payment was the responsibility of FMB and Ice

Miller. Viewed in isolation, the $120,629.61 unauthorized overpayment, although

troubling, may not justify reduction of Ice Miller’s request for allowance and payment

of an additional $146,239.52 in fees and costs, and FMB’s request for $8,825 in fees

incurred in connection with negotiating the plan and confirmation order. However,

there are additional grounds to justify a reduction of the requested fees and costs.

      Ice Miller charged the estate $3,894.50 (10.3 hours) for preparation of the

Certificate of Service for the plan and solicitation package. The Final Fee Application

does not explain why it was necessary for two attorneys to devote more than 10 hours

to drafting a Certificate of Service. Some of the time might be explained by the loss of

“institutional knowledge” regarding maintenance of a proper service list in light of a

change of personnel staffing the case, but absent explanation, the attorney time appears

excessive.

       Ice Miller incurred a total of $34,760 (88 hours) in drafting and negotiating the

agreed confirmation order. This equates to more than 25% of the total fees incurred in

the “Plan and Disclosure Statement” category. Counsel for the Committee and SBA

both volunteered to draft the agreed confirmation order, but Ice Miller declined these

                                            3
 Case 13-90942      Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15      Desc Main
                                 Document     Page 4 of 18


offers. Counsel for the Committee and SBA represented that their draft orders would

be concise and circulated in short order. Instead, Ice Miller drafted a 24-page order that

addressed matters immaterial to plan confirmation and required a lengthy review and

negotiation to ensure that the agreed order did not produce consequences unintended

by the U.S. Trustee, Committee and SBA.

       Ice Miller’s approach to drafting the confirmation order resembled its approach

to drafting the sale motion regarding Debtor’s warehouse, which the Court criticized.

See Fee Opinion [Doc 796] at pp. 32-33. Ice Miller should not be rewarded for repeating

past mistakes. The $34,760 incurred by Debtor’s counsel for drafting the overly

complicated confirmation order should be reduced because other parties offered to

draft the confirmation order at little to no additional cost to the estate.

       The Court should consider a further fee reduction for work performed by Ice

Miller in drafting the initial and amended plan because they could not be confirmed as

filed. FMB negotiated the settlement of the SBA Adversary, which created the SBA’s

$600,000 unsecured claim. That unsecured claim constituted more than 1/3 of the total

amount of unsecured claims, and created a potential veto power under 11 U.S.C.

§1126(d). During the plan negotiations, the SBA informed Ice Miller that the proposed

distribution to unsecured creditors was too low, especially in light of the then

unresolved objection to Claim 47, the $708,175.56 claim filed by Earl’s Estate (“Claim

47”). Nevertheless, the Debtor filed a plan knowing that it could not be confirmed over

SBA’s rejecting ballot. See 11 U.S.C. §1126(d).



                                              4
    Case 13-90942      Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15     Desc Main
                                   Document     Page 5 of 18


           The Court previously cautioned Ice Miller that it would only be reimbursed for

incurred costs that were “actual and necessary.” Fee Opinion at 10-11. Ice Miller was

also reminded that it “should first scrupulously weigh and assess the necessity and

appropriateness of each task for which it will be seeking compensation.” Id. at 12. FMB

and Ice Miller’s decision to file a plan that could not be confirmed over SBA’s objection

should not be rewarded. Therefore, a significant portion of the fees incurred in

drafting, filing, and attending the hearing on the unconfirmable First Amended Plan

should be disallowed.

           The Court also should not award any fees for the unnecessary and incorrectly

noticed Second Amended Plan, which attempted to improperly reclassify the SBA. For

these reasons, Ice Miller’s $146,239.52 request for fees and costs, and FMB’s $8,825

request for fees should be reduced.

     II.      The Court should reduce or disallow fees and costs for analysis of
              objections to Claim 47, and should reduce the overall fee awards for FMB
              and Ice Miller based on their deficient Rule 2014 disclosures.

           Recently, the Committee, U.S. Trustee and SBA learned that FMB is a claimant in

Earl Gaudio’s (“Earl”) probate estate (“Earl’s Estate”). See FMB’s Probate Claim attached

hereto as Ex. 1.1     The Committee, U.S. Trustee and SBA also independently obtained

state court filings 2 that revealed previously undisclosed disputes between FMB and


1
  FMB is represented by Ice Miller in the probate case and its claim includes Ice Miller’s
attorneys’ fee. The claim does not disclose a dollar amount, but Ice Miller’s fees are
likely in excess of $100,000.
2 The relevant Vermilion County case numbers are 13-L-70; 16-CH-79; 16-P-93; and 16-

MR-94. Upon request, the Committee and SBA will provide the Court with copies of all
the pleadings they obtained from the Vermilion County Courthouse.

                                               5
 Case 13-90942      Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15        Desc Main
                                Document     Page 6 of 18


various creditors in this case. According to various state court filings, FMB is at the

center of unresolved disputes between itself, Paul Offutt (“Offutt”), Helen Gaudio

(“Helen”), Earl, and Earl’s Estate. See Offutt MSJ attached hereto as Ex. 2.

       These disputes involve various FMB bank records dated July 31, 2012. Id. at 10.

According to FMB’s bank records, on July 31, 2012, Earl transferred his personal

investment account ending in 010 into a jointly held account with his wife Helen. Id.

That same day, Paul Saikley, an attorney for Offutt, met with Amy Bartenschlag at FMB

and asked her to record a purported assignment of the 010 account from Earl to Offutt

as security for a $405,000 loan Offutt allegedly made to Earl. Id. at 7. FMB placed a

$500,000 hold on the 010 account. Id. at 11.

       On April 11, 2013—three months before it filed the chapter 11 petition in this case

on behalf of the Debtor—FMB received a letter from Offutt demanding that FMB

transfer roughly $405,000 from the 010 account directly to Offutt to cover the

outstanding balance due on his loan to Earl. Id. at 12. FMB did not honor Offutt’s

demand, and to date, has not paid out on that demand. Id. After FMB received Offutt’s

demand letter, it contacted Earl’s attorney, Bill Tapella, whom FMB claims told it not to

honor Offutt’s demand letter. Id.

       The events of July 31, 2012, and FMB’s decision not to pay out pursuant to

Offutt’s April 11, 2013 demand letter, resulted in various state court lawsuits that are

still pending. These disputes gave rise to the claim FMB filed in Earl’s Estate, which

included a claim for reimbursement of Ice Miller’s legal fees. Ex. 1. FMB sought

appointment of a special administrator to replace Helen as representative of Earl’s

                                               6
 Case 13-90942      Doc 900      Filed 11/14/18 Entered 11/14/18 15:42:15       Desc Main
                                  Document     Page 7 of 18


Estate in the litigation. See FMB’s Obj. to Mot. to Approve BK Sett. attached hereto as Ex.

3. FMB also successfully blocked Earl’s Estate’s ability to resolve the dispute about

Claim 47 in this case. Id. None of these facts were disclosed in FMB and Ice Miller’s

initial Rule 2014 disclosures. [Doc 13, 49]. After the Committee, U.S. Trustee and SBA

raised these issues with Ice Miller—and specifically following multiple requests by the

Committee’s counsel—Ice Miller and FMB filed supplemental Rule 2014 disclosures in

August 2018. [Doc 810, 811]. Those disclosures include more details, but still do not

provide the Court or parties with the full picture of FMB and Ice Miller’s involvement

in the underlying state court cases. They were also filed five years into this bankruptcy

case, when any harm from non-disclosure had already occurred.

       As this Court noted, “Section 327 of the Bankruptcy Code provides for the

employment, with the court’s approval, of disinterested professional persons by the

trustee to represent or assist the trustee in carrying out the trustee’s duties.” Fee Opinion

at p.10, (citing 11 U.S.C. § 327(a)). In seeking court approval of their employment, FMB

and Ice Miller were required by Bankruptcy Rule 2014 to file disclosure statements that,

among other things, stated “to the best of applicant’s knowledge, all of the person’s

connections with the debtor, creditors, any other party in interest, their respective

attorneys’ accountants, the United States trustee, or any person employed in the office

of the United States trustee.”

       The term “connections” used in Rule 2014(a) is considerably broader than the

terms “disinterested” and “interest adverse to the estate” used in 327(a). In re Gluth

Bros. Constr., 459 B.R. 351, 364 (Bankr. N.D. Ill. 2011). Thus, FMB and Ice Miller were

                                             7
 Case 13-90942      Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15           Desc Main
                                 Document     Page 8 of 18


required to disclose connections even if they did not believe those connections would

disqualify them under Rule 327(a). Id. Professionals “cannot pick and choose which

connections are relevant or trivial.” Id. (citing U.S. v. Gellene, 182 F.3d 578, 588 (7th Cir.

1999)). No “matter how trivial a connection appears to the professional seeking

employment, it must be disclosed.” Gluth, 459 B.R. at 364 (quoting In re Envirodyne

Indus., 150 B.R. 1008, 1021 (Bankr. N.D. Ill. 1993)). “Counsel who ‘fail to disclose timely

and completely their connections proceed at their own risk because failure to disclose is

sufficient grounds to remove an employment order and deny compensation.’” Gellene,

182 F.3d at 588 (quoting In re Crivello, 134 F.3d 831, 836 (7th Cir. 1998)); Gluth, 459 B.R. at

364. “In the most extreme application of Rule 2014, denial of fees or disqualification

may be justified even when the professional is in fact disinterested.” In re Raymond

Professional Group, Inc., 421 B.R. 891, 906 (Bankr. N.D. Ill. 2009) (quoting In re Midway

Indus. Contractors, 272 B.R. 651, 662 (Bankr. N.D. Ill. 2001)) (emphasis added); Gluth, 459

B.R. at 364. Further, although “Rule 2014(a) only expressly requires the disclosure to be

made at the time of the application to employ, and only ‘to the best of the applicant’s

knowledge,’ case law has held that there is an ongoing obligation to supplement the

disclosure if the applicant learns of undisclosed connections or conflicts later arise.”

Gluth, 459 B.R. at 364.

       When FMB and Ice Miller filed their employment applications with the Court,

they did not disclose the previously recited connections with Offutt, Helen, or Earl.

[Doc 13, 49]. FMB did not disclose that it had placed a $500,000 hold on the Gaudios’

010 account, and had not complied with Offutt’s April 11, 2013 demand letter. [Doc 49].

                                               8
 Case 13-90942      Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15         Desc Main
                                 Document     Page 9 of 18


FMB did not disclose that its employee, Amy Bartenschlag, was a fact witness to the

events of July 31, 2012, Gaudio’s forgery claim, and Offutt’s fraudulent transfer claim.

[Doc 49]. Ice Miller did not disclose that it was defending FMB in pending state court

litigation involving competing creditors of Debtor’s bankruptcy estate. [Doc 13]. As the

state court cases continued to multiply, FMB and Ice Miller never supplemented their

initial Rule 2014 disclosures. The Committee, U.S. Trustee and SBA did not learn about

the extent or substance of the pending state cases until after the July 11, 2018 hearing on

Debtor’s objections to Claim 47. Ex. 3.

       Leading up to that hearing, the Committee and SBA had been working on a

potential resolution of Claim 47 and the Debtor’s objection thereto [Doc 779]. However,

at the hearing, the Committee and SBA learned that the Earl’s Estate likely could not

settle its claim because no party had the authority to act on its behalf. Id.

       The Committee’s counsel incurred fees investigating and analyzing the facts and

circumstances relating to FMB and Ice Miller’s disinterestedness. As the court noted in

Raymond, “[t]he burden of disclosure is placed on the applicant to produce the relevant

facts, rather than relying on the bankruptcy judge or parties in interest to conduct an

independent factual investigation to determine whether the applicant has a conflict.”

421 B.R. at 906 (citing 11 U.S.C. § 328(c) and Civello, 134 F.3d at 837). After learning that

FMB opposed the request to approve the potential settlement of the objection to Claim

47 in the probate matter, the Committee’s counsel made inquiries to Ice Miller about the

nature of the state court litigation. Ice Miller’s initial response was simply that “there is

no conflict.” The Committee’s counsel persisted in requesting that FMB and Ice Miller

                                              9
 Case 13-90942        Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15        Desc Main
                                 Document      Page 10 of 18


supplement their Rule 2014 disclosures, pointing out that the issue was not whether a

conflict existed, but whether the professionals needed to disclose matters that had a

bearing on disinterestedness.

          After the July 13, 2018 hearing, Counsel for the United States went to the

Vermilion County Courthouse and learned that FMB was involved in four pending

state court actions with creditors of Debtor’s bankruptcy estate dating back to 2013.

That is also when Counsel for the United States learned that FMB was a fact witness to

the events of July 31, 2012, and that in December 2017, FMB had sought appointment of

a special administrator for Earl’s Estate with respect to the state court litigation due to a

conflict by virtue of Helen’s status as both an individual claimant and Executor of Earl’s

Estate.

          Counsel for the Committee and the U.S. Trustee’s request that Ice Miller provide

additional disclosure lead to the amended, but still deficient, Rule 2014 disclosures filed

on July 25, 2018. [Doc 810, 811]. This new information also provided a possible

explanation for the five-year delay in FMB objecting to Claim 47. During the pendency

of the chapter 11 case, FMB filed eleven adversaries against creditors and multiple claim

objections, but seemingly ignored Claim 47.

          FMB and Ice Miller had a possible conflict of interest because FMB had filed a

claim in Earl’s Estate seeking payment for itself and Ice Miller. Mot. to Appoint Special

Admin. attached hereto as Ex. 4. It had also petitioned for the appointment of a special

administrator to represent Earl’s Estate in the litigation involving the claims by Offutt,

Earl’s Estate, Helen, and FMB. Id. FMB claimed that Helen had a conflict of interest as

                                              10
 Case 13-90942      Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15         Desc Main
                                Document      Page 11 of 18


both a representative of Earl’s Estate and a party with a direct claim to ownership of the

funds held by FMB. Id. Rather than appointing a special administrator, ultimately, the

probate court removed Helen as Executor of Earl’s Estate at the request of Offutt Ex. 2,

3. Both FMB and Ice Miller stood to gain if the claim from Earl’s Estate was allowed in

the chapter 11 case because that claim could generate as much as $708,175.56 for the

probate estate. Those probate estate funds could then be used to pay FMB’s claim filed

on behalf of itself and Ice Miller.

       FMB and Ice Miller could have a conflict of interest related to Claim 47 because

they “hold or represent an interest adverse to the estate.” In re Crivello, 134 F.3d 831,

835 (7th Cir. 1998). In light of this possible conflict, Counsel for the Committee insisted

upon assuming litigation of the objection to Claim 47. Ice Miller seeks reimbursement

of $27,561.51 in fees for “Claims Administration and Objections,” most of which related

to the objection to Claim 47. FMB seeks reimbursement of $1,875 under this category.

In light of FMB and Ice Miller’s failure to disclose matters that directly related to their

disinterestedness and the likely conflict of interest in prosecuting an objection to Claim

47 while also making a claim to funds in Earl’s Estate, the fees incurred in this category

should be disallowed, or substantially reduced.

       FMB and Ice Miller’s potential conflict of interest and conduct regarding Claim

47 is a concrete example of the harm the non-disclosures caused the EGS estate and its

creditors. Unfortunately, FMB and Ice Miller’s non-disclosures may have caused

additional, less-concrete harm to the estate. Did the undisclosed connections between

FMB, Ice Miller and Offutt relating to the April 11, 2013 demand letter delay resolution

                                             11
 Case 13-90942      Doc 900   Filed 11/14/18 Entered 11/14/18 15:42:15        Desc Main
                              Document      Page 12 of 18


of the Offutt Adversary? Did those connections increase the acrimony and fees in that

case? Did the fact that FMB and Offutt were competing creditors in Earl’s Estate impact

the adversary? Did SBA’s assertion of a super-priority claim in Earl’s Estate, which

Helen’s attorney conveyed to Ice Miller and FMB, color their handling of the SBA

Adversary? Did the claims Offutt, Helen and Earl’s Estate filed against FMB in state

court negatively impact FMB and Ice Miller’s objectivity about the value of the EGS

Warehouse and delay its sale? The answer to all of these questions is “maybe,” which is

a problem. The problem is that, rather than having the information needed to make an

informed decision about what actions and positions to take in the bankruptcy case, the

U.S. Trustee, Committee, and SBA were left in the dark, and can now only speculate

about what might have happened had they possessed the material information related

to Ice Miller and FMB’s disinterestedness.

       FMB and Ice Miller’s undisclosed connections and potential conflict certainly

delayed and increased professional fees related to confirmation of a plan, thereby

diminishing assets available for distribution to the unsecured creditors. Section 327(a)

of the Bankruptcy Code “reflects Congress’ concern that any person who might possess

or assert an interest or have a predisposition that would reduce the value of the estate

or delay its administration ought not have a professional relationship with the estate.”

Gellene, 182 F.3d at 588.

       FMB and Ice Miller’s undisclosed connections likely would have prevented their

initial, and continued employment in this case—or at the very least limited the role they

could play as representatives of the Debtor’s bankruptcy estate. However, even if the

                                             12
 Case 13-90942         Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15        Desc Main
                                  Document      Page 13 of 18


connections would not have precluded or forced a termination of their employment,

their non-disclosure still harmed the estate. In re Gluth Bros. Constr., 459 B.R. at 369.

Had the Court, U.S. Trustee and creditors been aware of these connections and potential

conflicts, they would have been more proactive and likely would have requested

conversion of this case to a chapter 7 liquidation years ago. The creditors relied on FMB

and Ice Miller’s apparent impartiality to their detriment. Id. at 370. The Court should

determine the appropriate remedy for the omissions, including disallowance of fees or

disgorgement of prior awarded interim compensation.

   III.      FMB and Ice Miller are not entitled to reimbursement of fees and costs
             incurred for drafting and filing their third interim fee applications.

          In its Fourth Interim Fee Application, Ice Miller seeks $21,306 in fees for

preparing third interim fee applications for itself and FMB. It seeks an additional

$6,455.50 for preparing final fee applications for other professionals. Ice Miller’s request

ignores the $144,151 it already requested for preparing the Second and Third Interim

Fee Applications for itself and FMB. The Court denied the $144,151 request in total, and

found that “Ice Miller will not be compensated for the time it spent preparing the fee

applications.” Fee Opinion at p. 22. Thus, the $21,306 in requested fees should be

denied in accordance with the Fee Opinion.

          Any fees incurred by Ice Miller for drafting Final Fee Applications for itself and

FMB are post-confirmation fees to be paid from the negotiated $40,000 post-

confirmation fund provided for in the confirmation order.




                                               13
 Case 13-90942       Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15        Desc Main
                                Document      Page 14 of 18


   IV.      All of FMB’s fees requested for Accounting/Auditing should be denied.

         FMB is seeking reimbursement of $2,337.50 in fees incurred under the category of

Accounting/Auditing. In light of its admission that it improperly overpaid Ice Miller

$120,629.61, these requested fees should be disallowed.

   V.       All fees requested in connection with the liquidation of the TD Ameritrade
            account should be denied.

         FMB and Ice Miller seek reimbursement for a combined $1,575 in fees incurred to

recover $1,415.51 from a TD Ameritrade Account. The fees resulted in a net $159.49 loss

to the estate. FMB and Ice Miller did not heed the Court’s prior warning about

weighing the potential cost of legal services against potential recovery. Fee Opinion, at

p. 23. Therefore, the $1,575 reimbursement request should be denied.

   VI.      All fees for the Dennis Gaudio and SBA Litigation should be denied.

         Ice Miller requests $572 in compensation for wrapping up the Dennis Gaudio

litigation. The Court already disallowed $189,252 of Ice Miller’s fees incurred litigating

this adversary because it created a sizable net loss to the estate. Fee Opinion at pp. 25-26.

Therefore, this additional $572 should also be disallowed.

         Ice Miller billed $27,703.50 in fees under the “Asset Analysis and Recovery”

category. Most of those fees were for the SBA Adversary. As set forth above, FMB, Ice

Miller and SBA had competing claims to Earl’s probate estate funds, which FMB and Ice

Miller did not disclose to the Court or creditors. Maybe this connection and potential

conflict influenced FMB and Ice Miller’s handling of the SBA Adversary to the




                                             14
 Case 13-90942      Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15       Desc Main
                               Document      Page 15 of 18


detriment of Debtor’s bankruptcy estate. We do not know, but this non-disclosure is

sufficient grounds to deny theses requested fees.

   VII.    Reimbursements should be denied for tasks that should have been
           completed earlier in the case.

      FMB and Ice Miller’s fee applications include significant time for tasks that

should have been completed years ago. Ice Miller billed $3,808 for time spent on

Employee Benefits/Pensions matters. FMB billed $5,760 in this category. Debtor has

not employed anyone since late 2013. Why were these issues not resolved four or five

years ago? The delay harmed the estate. Therefore, these fees should not be allowed.

                                     CONCLUSION

          The Court has already devoted substantial time and effort to considering Ice

Miller and FMB’s interim fee applications. The Court’s Fee Opinion enabled the parties

to reach an agreed confirmation order. In light of these efforts, the undersigned have no

illusions regarding the Court’s appetite for revisiting professional compensation at this

point in the case. Nonetheless, FMB and Ice Miller’s status as an active party and

counsel in state court litigation, including matters involving competing claims, should

have been fully disclosed well in advance of the drawn-out plan confirmation

proceedings. The belated revelation regarding the mistaken overpayment of

$120,629.61 to Ice Miller compounds the frustration regarding the lack of disclosure.

       For the reasons set forth above, the Committee and United States object to the

Fourth and Final Fee Applications of FMB and Ice Miller and respectfully request that

the Court consider a reduction or partial disallowance of the requested compensation.


                                            15
 Case 13-90942       Doc 900     Filed 11/14/18 Entered 11/14/18 15:42:15            Desc Main
                                 Document      Page 16 of 18


       Respectfully submitted this 14th day of November, 2018.

                                        RUBIN & LEVIN, P.C.,
                                        Counsel to the Official Unsecured Creditors’ Committee

                                        By: /s/ James E. Rossow Jr.
                                            James E. Rossow Jr.
                                            Indiana Attorney No. 21063-29
                                            135 N. Pennsylvania Street, Suite 1400
                                            Indianapolis, IN 46204
                                            Telephone: (317) 860-2893
                                            Fax: (317) 453-8619
                                            jim@rubin-levin.net

                                        JOHN C. MILHISER
                                        UNITED STATES ATTORNEY

                                        BY: /s/ Kate R. O’Loughlin
                                           Special Assistant United States Attorney
                                           500 W. Madison., Suite 1150
                                           Chicago, IL 60661
                                           Phone: 312/353-9098
                                           Fax. 202/292-3507
                                           kate.oloughlin@sba.gov

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2018, a copy of the foregoing Joint Consolidated
Objection to the Fourth and Final Fee Applications of Ice Miller LLP, Counsel for Debtor, and
First Midwest Bank, Custodian for Debtor was filed electronically. Notice of this filing will be
sent to the following parties through the Court’s Electronic Case Filing System. Parties may
access this filing through the Court’s system.

   •   Megan M Adeyemo madeyemo@gordonrees.com, asoto@grsm.com
   •   Daniel Magee Anderson daniel.anderson@icemiller.com,
       sandy.heaberlin@icemiller.com
   •   Thomas V Askounis taskounis@askounisdarcy.com
   •   Edwin C Barney edwincbarney@sbcglobal.net, barneyer66934@notify.bestcase.com
   •   Darren L Besic dbesic@walinskilaw.com
   •   James L Brougher Jimb@danvillelawyers.com
   •   John David Burke john.burke@icemiller.com
   •   Ben T Caughey ben.caughey@merchocaughey.com
   •   Joseph P Chamley jchamley@efbclaw.com, jnieman@efbclaw.com
   •   Sherry D Coley scoley@dkattorneys.com,
       cpogorzelski@dkattorneys.com;kmarquardt@dkattorneys.com

                                               16
Case 13-90942    Doc 900    Filed 11/14/18 Entered 11/14/18 15:42:15      Desc Main
                            Document      Page 17 of 18


 •   Tyson Alexander Crist Tyson.Crist@icemiller.com, Sandy.Heaberlin@icemiller.com
 •   Shannon M DeLaMar sdelamar@atg.state.il.us
 •   Roy Jackson Dent roy.jackson.dent@gmail.com, notices@dentlawoffices.com
 •   Kevin Driscoll kevin.driscoll@btlaw.com
 •   David J Frankel dfrankel@sormanfrankel.com, ckauffman@sormanfrankel.com
 •   Christina Laun Fugate christina.fugate@icemiller.com
 •   David H Hoff peter.g.paoli@usdoj.gov, Chelsea.dean@usdoj.gov
 •   Michael Fredrick Holbein michael.holbein@agg.com
 •   Amrit Suresh Kapai amritk@goldmclaw.com
 •   Brett Kepley bkepley@lollaf.org,
     lollafecfmail@gmail.com;kepleybr74500@notify.bestcase.com;4908@notices.nextchapt
     erbk.com
 •   Kathryn A Klein rb_bank@riezmanberger.com, riezmanberger@gmail.com
 •   Russell S Long rlong@dkattorneys.com, ahalase@dkattorneys.com
 •   Jennifer L Maffett thdaytonecf@thompsonhine.com
 •   Terrence Miles packs@aol.com,
     info.mileslaw@aol.com;R50195@notify.bestcase.com
 •   Patrick Frasor Moran pmoran@gordonrees.com
 •   Steven L Nelson snelson@califf.com
 •   Gail Linn Noll gail.noll@usdoj.gov, stacy.booth@usdoj.gov;nicole.bierma@usdoj.gov
 •   Kate R O'Loughlin kate.oloughlin@sba.gov
 •   Sabrina M Petesch sabrina.m.petesch@usdoj.gov
 •   Teresa I Pisula TPisula@atg.state.il.us
 •   Victoria E Powers victoria.powers@icemiller.com,
     Daniel.Anderson@icemiller.com;Sandy.Heaberlin@icemiller.com
 •   Jeffrey D Richardson jdrdec@aol.com
 •   Robert Fredrick Ritchie rritchie@atg.state.il.us
 •   James Edward Rossow jim@rubin-levin.net, robin@rubin-
     levin.net;atty_jer@trustesolutions.com;lisa@rubin-levin.net
 •   Steven E. Runyan srunyan@kgrlaw.com
 •   Amy T Ryan atr@mllfpc.com, bdm@mllfpc.com
 •   Amy T Ryan atr@martinleigh.com, bdm@mllfpc.com
 •   Christopher M. Tietz cmt@tietzlaw.com, tonya@tietzlaw.com
 •   U.S. Trustee USTPRegion10.PE.ECF@usdoj.gov
 •   Mark Roy Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
 •   Bruce Eugene de'Medici bdemedici@gmail.com
 •   James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com




                                         17
   Case 13-90942                                   Doc 900                      Filed 11/14/18 Entered 11/14/18 15:42:15                                     Desc Main
                                                                                Document      Page 18 of 18


       I further certify that on November 14, 2018, a copy of the foregoing Joint Consolidated
Objection to the Fourth and Final Fee Applications of Ice Miller LLP, Counsel for Debtor, and
First Midwest Bank, Custodian for Debtor was mailed by first class U.S. Mail, postage prepaid,
and properly addressed to the following:

Earl Gaudio & Son, Inc.                                                                                                       Paul Samuel Kmett
c/o Final Fee Midwest Bank as Custodian                                                                                       500 S. 2nd Street
Attn: Angela E. Major Hart                                                                                                    Springfield, IL 62706
24509 West Lockport Street
Plainfield, IL 60544                                                                                                          Liquidity Solutions, Inc.
                                                                                                                              1 University Plaza, Ste. 312
Ameren Illinois                                                                                                               Hackensack, NJ 07601
Credit and Collections
2105 E. State Route 104                                                                                                       Sorling Northrup
Pawnee, IL 62558                                                                                                              P.O. Box 5131
                                                                                                                              Springfield, IL 62705
Argo Partners
12 W. 37th Street, 9th Flr.                                                                                                   TR Capital Management, LLC
New York, NY 10018                                                                                                            P.O. Box 633
                                                                                                                              Woodmere, NY 11598
KSB Carbonics, Inc.
PO Box 311                                                                                                                    Regions Bank
Bismarck, IL 61814                                                                                                            Krieg DeVault LLP
                                                                                                                              One Indiana Square, Suite 2800
Daniel N. DeLay                                                                                                               Indianapolis, IN 46204
Mercho Caughey & DeLay
828 East 64th Street                                                                                                          Jacob N. Smallhorn
Indianapolis, IN 46220                                                                                                        Tapella & Eberspacher LLC
                                                                                                                              6009 Park Drive
Illinois Department of Employment Security                                                                                    Charleston, IL 61920
IDES Collection Enforcement Division
33 S. State Street                                                                                                            World Business Lenders
Chicago, IL 60603                                                                                                             120 W. 45th Street, 29th Fl.
                                                                                                                              New York, NY 10036




                                                                                                                              /s/ James E. Rossow Jr.
                                                                                                                              James E. Rossow Jr.

g:\wp80\bankrupt\earl gaudio & son, inc 82525901\final fee apps\objection\current draft\gaudio consolidated objection to final fee apps kro (3) - jer.docx




                                                                                                                  18
